OFFICE     OF THE ATTORNEY          GENERAL    OF TEXAS
                                   AUSTIN
GROVERSELLERS
ATTORNEYGEHLRAL
      .



    Eonorsble John T. &tot&son
    County AtWwney, Lamer County
    Paris, Texas

    Dear air:
                                                                   aommissionaraf




                                            8' Court of Lmmr Couat~,
                                            the City of Paris, Texaa,
                                          and ~aa5.etanoe given to the
                                        id oity .LO property  looeted


                               amwer to the ilrat   question Is yea,
                             ounty Auditor of Lwaar County author-
                             afd $100 per monthi RSIUif no, out of
                           ould he be authorized  to pay aam6?”

                 Article     234la-1,   Vernon's   Annotated   Clvll   Statutes,
    provldee:

                  “The acmmisaloners*    court in all oountles        of
          this State ah811 be authorized         to iurnieh     fire PZ’O-
          teotlon    and flre f&hting      equipment to the aitizwns
          of such county residing       outside   the city limit@ of
          any city,    town, or village     within the aounty and/or
          ad join :ni: oount ies.    The commissioners’       aourt shall
          have the authority       to purohaee fire truoks end other
          fire-fl@ting       s?uipmant by rlrst     advertialng     and re-
Hon. John T. Hutohiaon,       rage   2




       aeiving     bide thbraon as provided by law. The
       wmmiesloners’          oourt or any county or this
       State shall also have the authority                to enter
        into oontraotr with a             oity,   town, or village
       within the oouuty and 7or adjoining              ocuat$er,
       upon such terns and aondltlom               as ahall be
       agreed upon between the ocmmissloners~                 oourt~
        nnd the governing body of suoh oitp,               town, or
       village,      for the use of the firs truoks and
       other fire flehtlng          equipment of the ~oity, town,
       or ~vlllage.        It la speolfiaally       provldod,that        the
       eats of any pemon or parsons while fighting                    ,iirer, .*
        traveling      to Or from flre5,        or 14 aog aanner fur-
       nishing     fire proteotlon        to the aitlsenr      of ‘a
       county outride        the city limita       of sap oity ,, town,
       or village,       shall @a oonsidered        au. the aotr o?
       agents of the county In all reape6te,                hotti~thrlwd-
       ing suoh person or persona may be regular                  eap~ojlwa
       or rlreaen       of the olty,      town, or villa     8. x0 olty,
       tom,     or rillaga      u3thi.n the oounty ,and 7 or adjoin-
       ing wxmtles,         shall   be held 1Iable for the eat8
       of any of itat employeea while imgaged in figbtlng
       firer    outride     the oity lisrita’yursuant        to My
       oontraotthhsrrtoforr           entered into b6tween thr oQPL-
       alselone~tx      wurt    oi ths wunty end the got-Ally
       body of the city, town, or village.                 Provldrd,howwer,
       that any Sirs equipment purohared by any county shall
       be don6 only by a major.ity tote of property owing
       taxpayara and qualified            votes of rueh oo\mtg at a
       oountycwido       elaotlon     oalled for such puzpow. m


             Generally  sgssking,    the authority      of’ the commissioners      I
aourt as the governing      body of,the      oounty to m&o eontracts        In
its behalf ie striotly      llmitsd~ to that oonferrsd         sither exprees-
ly or by fair or neoesrsry        lmpltoation     by the oonstitutlon      and
statutes    or this State.    (Terrent    County vi). Rogers, 125 S. x.
592; Baldwin vs. Travis County, 86 S. K. &SO).               The authority
to oontraot    on behalf of the county 18 vested alone in the
aom!isslonersl     court in the absenoe of m statute           authorizing
soma other agenay to oontraot;.,. and if an agrsaaraatla not mad8
                                                                                     716




        tfizoiri:h 0:' sariol;ioned by auoh aganoy, it binds neither           the
        county nor the individual.           (8parka vs. Ksutman County, 194
        c, 'ii. 605; ii?lWicaIl DiSlKIteOtin~ COmpaIly VS. Freestone COiUlty,
        193 s. .;. 440; Term        Jurisprudence,    Vol. 11, page 630.) The
        comml~1si0ner.e~ court must have authority          of law for Its oon-
        tr3St8,    and, if the authority       haa been given,      a reasonable
        oonstruotion      ot it will be given to attest        its   purpors.
        (Commissioners1       Cot&t vs. Zallao8,     15 S. ii+'. 26, 525).

                       Artiole     2351e-1,     supra, epealtloally        aathorizas the
        OOmalaaloners'          COUXt Of E5J OOUlltyOi thi8 &lt8 t0 8nt8r kit,0
        contracts     with any city,        town, or villa&s         wlthln the oountr
        and/or ad!oinlng          oountiea    upon ruoh terms an4 oondltiona         aa
        shall     be agreed upon batween the cOmmisaioa8r~~ aourt and ths
        govarning      body of ths oity,         toun, or villags        r0r the ua8 of
        fire trucks snd oth8r fire tlghtlng                  Oqaipm8nt of the eitr,
        town or village.           Thsreforr,     you aZ8 rsspeotiully        stZrla84 that
        it is the OpFniOn Of this d8paxtlaent that th8 0WIhiseioll8rs'
        Court ot Lamar County iS authorizad                  undac the law to lnt8r
        into a aontraot with the City Of Paris to provide ior tire-
        tl~,htlng    facilities      to proteot       property    heated outride    ot the
        city limits       0t Paris,      3peclfloally        answering your first    qars-
        tion,    you aae advised that tha CoarPiSsiOn8Fa' Court Ot Lamar
        County is authorissd           to oontraot       with the City of Paris to
        provide for tire-tigbting             fso~llt~ra      and pap tha eittJ blOO.00
        p8r month tar suoh reXViaee,              pXOVidSe      anoh aXp8nditPr8s   ar8
        mad8    in conpllanos       with ths county budget and the law &pplloa-
        ble to the county budgst.
                      In answer to your rroond question,     you are advisrd
        thst it ia our opt?ion,     in view of our andwar to your iirst
        quastlon,    the oountg auditor lr authoriesd to apprwc olalma
        for the sum ot @OO.OO par,month for tha above raentlcned s8r-
        vices,    provldeilthat a oontraet    has b88n made by and betwsan
        the oounty snd olty for such abrtlOSs,       and that such payments
        must be mad8 out of the gen8ral fund of the county.          All countl
        eXpenUituras    lawtullg authorized    to be mad8 by $ county must be
        paid out or the oounty'r     g8taersl fund , U518SS th8r8 iS -me 1aW
        which makss them a oharge against       the sp8ciel  ruzad. (vlllllams
        VS. Cerroll,    182 s. w. 29; Berar Oouaty, st sl, 11. Mann, 157
        S. '?f, 26, 134).
                                                 Tours tory ~tru3.y
I
                                              A7,TORNr.T CI!WTMLOF T!%xj

                                                              d /a.kak-
                                                           Ares11 ‘dilllisms
                                                                   Assirtant


    .